07/27/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0591


                                      DA 21-0591
                                   _________________

JOSHUA F. CLARK,

             Plaintiff and Appellant,

      v.
                                                                   ORDER
MISSOULA COUNTY SHERIFF TERRY J.
MCDERMOTT, the COUNTY OF MISSOULA,
MONTANA, and HUMAN RIGHTS
COMMISSION,

             Defendants and Appellees.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Jennifer B. Lint, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   July 27 2022